FILED
                            NOT FOR PUBLICATION                             JUL 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN JOSE WATFORD,                               No. 09-15310

               Petitioner - Appellant,           D.C. No. 4:08-cv-00080-RCC

  v.

RICARDO E. CHAVEZ,                               MEMORANDUM *

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       John Jose Watford appeals pro se from the district court’s judgment denying

his 28 U.S.C. § 2241 petition. We have jurisdiction under 28 U.S.C. §§ 1291 and

2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Watford contends the district court erred by concluding that his participation

in the Bureau of Prisons’ (“BOP”) Inmate Financial Responsibility Program

(“IFRP”) was voluntary. He further contends the BOP is committing constructive

fraud by punishing him for not being able to make payments and by not allowing

him to cancel his payment plan. These contentions are unpersuasive because under

the IFRP, prison staff develop a financial plan for each inmate and monitor his

progress in adhering to the plan. 28 C.F.R. § 545.11. Moreover, “[a]n inmate is

free to decline to participate in the IFRP, but the failure either to participate or to

comply with a financial plan created pursuant to the program carries certain

consequences.” United States v. Lemoine, 546 F.3d 1042, 1047 (9th Cir. 2008).

Thus, the district court did not err by rejecting Watford’s argument that his

participation in the IFRP was involuntary. See id. at 1046.

      AFFIRMED.




                                            2                                      09-15310